DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MATTHEW ARCHER,
                             Appellant,

                                    v.

       SANDALWOOD HOMEOWNERS ASSOCIATION, INC. and
          FLORIDA HOUSING FINANCE CORPORATION,
                        Appellees.

                              No. 4D17-347

                          [January 25, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Peter   D.    Blanc,     Judge;   L.T.   Case     No.
2014CA005629XXXXMB.

  Richard W. Glenn of the Law Office of Richard W. Glenn, Jupiter, for
appellant.

   Todd A. Armbruster of Moskowitz, Mandell, Salim & Simowitz, P.A.,
Fort Lauderdale, for appellee Sandalwood Homeowners Association, Inc.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.